Exhibit 10.2

 



 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made on this 27th
day of November, 2018 (the “Effective Date”), by and between Marker
Therapeutics, Inc., a Delaware corporation (the “Company”), and Michael J.
Loiacono, an individual (the “Executive”), and amends that certain Employment
Agreement between the Company and the Executive, dated August 25, 2016 (the
“Employment Agreement”).

 

RECITALS:

 

WHEREAS, the Company and the Executive entered into the Employment Agreement on
August 25, 2016; and

 

WHEREAS, the Company desires to appoint a new Chief Financial Officer, however,
the Company desires to retain Executive to continue to serve as the Company’s
Chief Accounting Officer; and

 

WHEREAS, the Company and the Executive wish to amend the Executive’s Employment
Agreement, to provide for Executive’s services as Chief Accounting Officer and
thereby the relinquishment of the office of Chief Financial Officer as provided
herein.

 

NOW THEREFORE, the Executive and the Company for themselves, their heirs,
successors and assigns, in consideration of their mutual promises contained
herein, intending to be legally bound, hereby agree that the Employment
Agreement is hereby amended as follows:

 

1.       Section 1 and 2 of the Employment Agreement are hereby deleted and
replaced in their entirety with the following:

 

2.       EMPLOYMENT. The Company will employ the Executive as the Chief
Accounting Officer of the Company, and the Executive agrees to serve in such
capacities and provide his services to the Company on the terms and conditions
set forth in this Agreement.

 

3.       POSITION AND DUTIES. On and after the date of this Agreement, the
Executive will serve as the Chief Accounting Officer of the Company. The
Executive agrees that during the Term (as defined below) he shall dedicate his
full business time, attention and energies to performing his duties to the
Company, as prescribed by the Chief Executive Office (the “CEO”) and Chief
Financial Officer (the “CFO”). The Executive will manage the accounting affairs
of the Company and perform the duties typically assigned to the Chief Accounting
Officer of a similarly situated company in the Company’s industry. The Executive
shall also perform such other reasonable duties as may hereafter be assigned to
him by the CEO or CFO, consistent with his abilities and position as the Chief
Accounting Officer and providing such further services to the Company as may
reasonably be requested of him. The Executive will report to the CEO of the
Company, and carry out the financial decisions and otherwise abide by and
enforce the lawful rules and policies of the Company.

 



 

 



 

The Executive shall devote his best business efforts to the business and affairs
of the Company and, during the Term, shall observe at all times the covenants
regarding non-competition, and confidentiality provided in Sections 5, 6 and 7
below. The Company and Executive acknowledge and agree that, during the Term,
Executive shall be permitted to (i) serve on corporate, civic or charitable
boards or committees, and (ii) manage passive personal investments, so long as
any such activities do not unduly interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 

2.       Section 4(a)-(b) of the Employment Agreement are hereby deleted and
replaced in their entirety with the following:

 

4. COMPENSATION AND BENEFITS.

 

(a) Base Salary. At the Effective Date, the Executive’s annual base salary shall
be two hundred seventy five thousand dollars ($275,000) per year, which shall be
paid bi-weekly by the Company to the Executive in accordance with the Company’s
customary payroll practices, subject to customary withholding as required by
applicable law. This annual base salary shall be reviewed by the CEO
periodically, and the CEO may increase the Executive’s annual base salary from
time to time as the CEO deems to be appropriate subject to performance and
market conditions. The Executive’s salary will not be reduced without
Executive’s prior written consent except that the Board may, in its sole
discretion, reduce Executive’s base salary in connection with a salary reduction
applicable to all Company senior executive officers in substantially the same
proportions.

 

(b) Annual Incentive Compensation. During the Term, the Executive shall be
eligible for an annual performance bonus of up to thirty-five percent (35%) of
the Executive’s annual base salary, based on goals and other conditions as the
Board (or duly authorized committee thereof), shall determine in its sole
discretion on an annual basis (the “Annual Performance Bonus”). The Annual
Performance Bonus will be payable in the form of cash or fully-vested shares of
the Company’s common stock, or a combination thereof, at the Board’s (or duly
authorized committee thereof), discretion, in any case to be paid or delivered
as soon as practicable after the end of the year in which it is earned and in
any event not more than ninety (90) days after the end of such year. Payment of
the Annual Performance Bonus shall be expressly conditioned upon Executive’s
employment with the Company on the date that the Annual Performance Bonus is
paid, except as provided in Section 9(b) and Section 10(a) below

 

Any such Annual Performance Bonus, as well as any equity awards which are
granted to the Executive or which become vested as a result of the satisfaction
of financial performance goals of the Company, shall be subject to the Company’s
Policy on Recoupment of Executive Incentive Compensation, and that the Executive
shall be obligated to repay to the Company, any and all amounts received with
respect to the Annual Performance Bonus or performance-based equity awards, to
the extent such a repayment is required by the terms of the Policy on Recoupment
of Executive Incentive Compensation, as such policy may be amended from time to
time.

 



2 

 

 

3.       Section 9 of the Employment Agreement is hereby amended to read as
follows in its entirety:

 

9.       SEVERANCE PAY.

 

(a)       In the event the Executive’s employment with the Company is terminated
by the Company during the Term for Cause (as defined in Section 8(d) above), or
by the Executive other than for Good Reason (as defined in Section 8(e) above),
the compensation and benefits the Executive shall be entitled to receive from
the Company shall be limited to:

 

(i)       his then-current annual base salary pursuant to Section 4 through the
date of termination, payable in accordance with the Company’s standard payroll
practices;

 

(ii)       any reimbursable expenses for which the Executive has not yet been
reimbursed as of the date of termination; and

 

(iii)       any other rights and vested benefits (if any) provided under
employee benefit plans and programs of the Company, determined in accordance
with the applicable terms and provisions of such plans and programs.

 

Any annual performance bonus under Section 4(b) earned for a prior year but not
yet paid by the Company shall be forfeited if the Executive’s employment with
the Company is terminated by the Company for Cause or is terminated by the
Executive for other than Good Reason. If the Executive’s employment with the
Company is terminated during the Term due to death or Disability, in addition to
the amounts in Subsection (a) of this Section 9, the Executive shall also be
entitled to receive any annual performance bonus that, as of the date of
termination, has been earned by the Executive but has not yet been paid by the
Company to the Executive with such payments being made in the form determined by
the Board as provided in Section 4(b).

 

(b)       If the Executive’s employment with the Company is terminated during
the Term, either by the Company without Cause or by the Executive for Good
Reason, in addition to the amounts in Subsection (a) of this Section 9, the
Executive shall also be entitled to receive severance pay equal to twelve (12)
months of his annual base salary pursuant to Section 4, at the rate in effect on
the date of termination. This severance pay shall be paid to the Executive in
cash in a single lump sum payment, within sixty (60) days after the date of the
termination of the Executive’s employment with the Company, but no earlier than
fifteen (15) days after the Executive’s execution and non-revocation of a
general release of all claims against the Company, its officers, directors,
employees and affiliates, in form and substance satisfactory to the Company (the
“Release”). In addition, the Executive shall also receive upon termination any
annual performance bonus that, as of the date of termination, has been earned by
the Executive but has not yet been paid by the Company to the Executive for the
calendar year prior to the calendar year in which termination occurs. For the
calendar year in which termination occurs, Executive shall receive an Annual
Performance Bonus payable at the highest performance amount for the pro rata
portion of the calendar year Executive served the Company, provided that, the
Executive has served a minimum of six months during the calendar year of any
termination under this subsection. Any applicable performance bonus is to be
paid in such form as provided in Section 4(b). In addition, the Company shall
pay the cost for Executive to continue his health insurance benefits under COBRA
for a period of twelve (12) months after termination of employment, or the
Company will fund an alternative health care insurance plan for the same dollar
amount as would be payable under COBRA for such period.

 



3 

 

 

(c)If the Company exercises its right to provide Executive with a termination
notice pursuant to Section 3, in addition to the amounts in Subsection (a) of
this Section 9, at termination, Executive shall also be entitled to receive
severance pay equal to twelve months of his annual base salary at the rate in
effect at termination payable in twelve equal monthly payments.



 

(d)       Notwithstanding anything in this Agreement to the contrary, it will be
a condition to the Executive’s right to receive any severance benefits under
Subsections (b) and (c) of this Section 9 that he execute and deliver the
Release to the Company upon his separation from service, and that he does not
revoke the Release during the fifteen (15) day period thereafter. Subject to
Section 14 below, the severance payments under this Section 9 will be made no
earlier than fifteen (15) days after the Executive has executed, delivered and
not revoked the Release as required under this Section 9.

 

4.       Except as expressly amended by this Amendment, the Employment Agreement
shall continue and remain in full force and effect.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

4 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above, to be effective on the Effective Date, for the purposes
herein contained.

 





COMPANY –Marker Therapeutics, Inc.   EXECUTIVE                       By:
/s/Peter L. Hoang   /s/Michael J. Loiacono   Name: Peter L. Hoang   Name:
Michael J. Loiacono   Title: Chief Executive Officer      

 

 

 

 

 

 

 

 



[Signature Page to Amendment to Employment Agreement]





 

